      Case 1:17-cv-01097-NONE-JLT Document 102 Filed 10/20/20 Page 1 of 2


1
2
3

4
5
6

7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN SCALIA, individually and as successor ) Case No.: 1:17-cv-01097 NONE JLT
     in interest of Decedent Kimberly Morrissey- )
12   Scalia,                                     ) ORDER GRANTING PLAINTIFF’S EX PARTE
                                                 ) APPLICATION FOR AN ENLARGEMENT OF
13                   Plaintiff,                  ) TIME TO FILE WRITTEN OBJECTIONS TO THE
                                                 ) MAGISTRATE JUDGE’S FINDINGS AND
14           v.                                  ) RECOMMENDATIONS
                                                 )
15   COUNTY OF KERN, et al.,                     ) (Doc. 101)
                                                 )
16                   Defendants.                 )
                                                 )
17

18          On October 8, 2020, the Court issued Findings and Recommendations denying Plaintiff’s

19   motion for sanctions due to spoliation, and the parties were given fourteen days to file any written

20   objections. (Doc. 100) Plaintiff asserts he needs additional time to respond to the Findings and
21   Recommendation. (Doc. 101)

22          Plaintiff notes because the Court “cites numerous cases that neither party cited in the original

23   briefing, and a proper and adequate discussion of the spoliation issues in this case requires substantial
24   time to research and address,” and the Findings and Recommendations were issued during an

25   “extraordinarily busy time period” for counsel, who is “short-staffed due the pandemic.” (Doc. 101 at

26   5, 6) In addition, Plaintiff contends the additional time will not cause prejudice to the defendants

27
28

                                                         1
         Case 1:17-cv-01097-NONE-JLT Document 102 Filed 10/20/20 Page 2 of 2


1    because there are no deadlines pending before the Court for the parties.1 (Id. at 5) Thus, Plaintiff

2    requests that the Court grant “an extension of 21-days within which to file written objections.” (Doc.

3    101 at 7) Based upon the foregoing, the Court ORDERS:

4            1.     Plaintiff’s ex parte application for an extension of time is GRANTED; and

5            2.     Plaintiff SHALL file any written objections to the Findings and Recommendations no

6                   later than November 12, 2020.

7
8    IT IS SO ORDERED.

9         Dated:   October 19, 2020                            /s/ Jennifer L. Thurston
10                                                     UNITED STATES MAGISTRATE JUDGE

11
12
13

14
15
16
17

18
19
20
21

22
23
24

25
     1 The plaintiff’s suggestion that because of the length of time that it took to decide the motion means
26
     the motion was “complex.” (Doc. 101 at 5) Apparently, the plaintiff is unaware of the judicial crisis in
27   this District, the fact that this Court carries a higher weighted caseload than virtually every other
     district in the entire federal systems and the fact that the Court must prioritize the expenditure of
28   judicial resources, resulting in delays in in many, if not, most, cases. Thus, rather than his motion
     being complex—it was not—it fell victim to the crisis this District has faced for more than a decade.
                                                         2
